Citation Nr: 0627366	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-34 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
post-traumatic arthritis of the right knee.  

2.  Entitlement to an evaluation in excess of 20 percent for 
patella fracture with post-traumatic arthritis of the left 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which continued the 20 percent evaluation of 
post-traumatic arthritis in the right knee, and the 20 
percent evaluation of patella fracture with post-traumatic 
arthritis in the left knee.  

In November 2005 the veteran's representative raised the 
issue of entitlement to service connection for 
pseudofoliculitis barbae.  This matter has not yet been 
adjudicated and is referred to the RO for appropriate action.  

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in May 2006.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2006 Statement of Accredited Representative and at 
the Travel Board hearing, the veteran's representative raised 
a claim of clear and unmistakable error (CUE) in the February 
2002 rating decision which initially granted service 
connection for right and left knee disabilities, each 
evaluated as 20 percent disabling.  The veteran's 
representative specifically argued that the RO should have 
considered separate evaluations for limitation of motion and 
painful motion with X-ray evidence of arthritis.  

Because a finding of CUE in a prior rating action could 
impact the ratings assigned to the right and left knee 
disabilities, it is inextricably intertwined with the claims  
on appeal, and a Board decision at this time would be 
premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  

The Board is required to remand the appeal so that the agency 
of original jurisdiction can consider the CUE issue in the 
first instance.  Huston v. Principi, 18 Vet. App. 395 (2004).  

Therefore, on remand, the RO should adjudicate the newly 
raised claim for CUE.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2005).  

The veteran's last knee examination was in December 2003.  On 
this examination, he denied locking but did claim that his 
left knee gave way.  In addition, the VA examiner noted a 
bilateral and symmetrical medial collateral ligament laxity, 
but Lachman and drawer tests were negative bilaterally.  
Despite the reports of his left knee giving way, the VA 
examiner made no findings regarding recurrent subluxation or 
lateral instability of either knee.  The VA examiner also 
found no objective evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance.  

In his November 2005 statement, the veteran's representative 
suggested that a new VA examination was required due to 
deterioration of the veteran's knee disabilities since his 
last examination.  At the May 2006 Travel Board hearing, the 
veteran reported that the condition of his knees had worsened 
since his last VA examination.  Although the representative 
mistakenly referred to the last VA examination as being that 
conducted in March 2003, the veteran's overall testimony 
reports a worsening in his condition since the December 2003 
VA examination.  

The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

In describing the worsening of his condition, the veteran 
specifically reported that both knees were giving out.  The 
VA General Counsel has held that a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 because the arthritis would be 
considered an additional disability warranting a separate 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257; 
see VAOPGCPREC 23-97 (1997).  While the veteran has recently 
testified to both knees giving out and the most recent VA 
examination found bilateral symmetrical medial collateral 
ligament laxity, it did not contain any findings regarding 
recurrent subluxation or lateral instability of the knees as 
required to rate the disabilities under Diagnostic Code 5257.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2; see 38 C.F.R. 
§ 19.9.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the veteran's claim of CUE 
in the February 2002 RO decision.  The 
veteran and his representative are 
reminded that to obtain appellate review 
of any issue not currently in appellate 
status, a timely appeal must be 
perfected.  

2.  Schedule the veteran for a VA 
orthopedic examination of his knees.  The 
examiner should review the claims file 
and note such review in the examination 
report or in an addendum.  

The examiner should report, in degrees, 
the ranges of flexion and extension of 
each knee 

The examiner should determine whether 
either knee disability is manifested by 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
weakened movement, excess fatigability, 
pain, incoordination, or flare ups.  

The examiner should also indicate whether 
there is recurrent subluxation or lateral 
instability in either knee (and, if so, 
whether it is slight, moderate, or 
severe).  

3.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

